Title: To Thomas Jefferson from Robert Leslie, 26 January 1803
From: Leslie, Robert
To: Jefferson, Thomas


            
              Sir
              Philada. January 26th 1803
            
            On the 10th inst. I took the liberty of troubling you with a few observations on the proposed dry Docks, at your City, at which time I was not certain, but suspected what I supposed a considerable defect in the plan offered by Mr Latrobe. I have since been informed that my conjecture was right, which was that all the twelve ships ware to be in one Dock, which I supposed to be a great inconvenience for the folowing reasons, 
            1st It will be impossible to take any one ship out, or in, without floating all the rest, some of which may be in a condition which would render such a measure very injurious, such as those which might have some of their planks striped off, for the purpose of admitting air as recommended in the report, 
            2d such as ware tight would have all their props, stanchans, and shores loosened, and displaced, and require great care and attention to get them secured in their places agane, 
            3d it would never be prudent to attempt to Build a Ship in such a Dock, as she might perhaps be subject to an inundation every month during the time of her being on the stocks, 
            4th the greate quantity of water that would be necessary to fill such a Dock would make the filling very tedious &c 
            I should not have troubled you so soon on the subject, had I not seen in this morning paper, that Congress had hisitated to grant the Sum Mr Latrobe had stated as nessary to compleat the Works, and that it had been proposed to pospone it till next Session, I tharefore consider it as my duty to offer any information that may be likely to do away the objections ariseing from the great expence any of the members may have in view, from Mr Latrobes estimate. 
            I have tharefore made a hasty scetch of a Plan which if you should approve of it, I flatter myself, will answer a better purpose than the one reported and if 200,000 Dollars (which is not the half of Mr Ls estimate) ware granted, and apply’d with judgment and Oconemy, in carrying it into effect, if it should not compleat the whole work required, would make so respectable an appearence that the leguslator would chearfully grant a sufficent addition at the next Session. 
            The plan I have inclosed represents twelve Dry Docks, all separate from each other, and in the centre of them, is one wet Dock. but as it is not likely that twelve ships will be ready to lay up in one place next year, it will not be nessary to begin all the Docks at first. four may be made this year. four next year, and four the year after, which will not require a large advance of money, nor a greater number of hands than can be procured with ease. 
            As for the kind of meterials I should propose, and the manner of executing the work, time will not permit me to enter into it at present, I am also well aware that a man who offers his opinion, and one who is askeed for it, stands on very different grounds, as thare is always a prepossession in favour of the one, and frequently against the other, under this consideration I should not have offerd my opinion on the above subject as I have done, either to Mr Washington, or Mr Adams, ware either of them now President of the U.S. as I am well convinced that Mr Latrobes eloquence, both in speaking, and writeing, so far exceads mine, that with either of those gentlemen his plan would be prefer’d, wheather right or wrong. 
            But you Sir I know are capable of forming a correct opinion, and will without partiality adopt the best. 
            I am with the highest respect your Humble Servt
            
              Robert Leslie
            
          